          Case 2:19-mj-03449-DUTY Document 1 Filed 08/20/19 Page 1 of 5 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                             Q~IG1~9~L
                              UNITED STATES DISTRICT COURT
                                                      for the

                                           Central District of California
                                                                                               AUG ~ ~ 2p19
 United States of America

                 v.

 JOSEPH JORDAN,
                                                                 Case No.
                                                                               1 9~1~03449
                Defendants)



                                         CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates) of August 20, 2019 in the county of Los Angeles in the Central District of California,

the defendants) violated:

          Code Section                                          Offense Description
          18 U.S.C. § 922(g)(1)                                 Felon in Possession of a Firearm and
                                                                Ammunition


        This criminal complaint is based on these facts:

        Please see attached affidavit.

        ❑
        D Continued on the attached sheet.



                                                                                 mplainant's signature

                                                                   DEA Special Agent Daniel J. McCormick
                                                                               Printed name and titl~''~
Sworn to before me and signed in my presence.

Date:            _~~           ~~-      ~'~7;~                                   L--. -
                                                                                 Judge's

City and state: Los Angeles, California                          Hon. Karen Stevenson, U.~. Magistrate Judge
                                                                               Printed name and title
 Case 2:19-mj-03449-DUTY Document 1 Filed 08/20/19 Page 2 of 5 Page ID #:2



                                 T TT.'TTT'A~fTT




      I, Daniel J. McCormick, being duly sworn, declare and state

as follows:

                          I. PURPOSE OF AFFIDAVIT

      1.    This affidavit is made in support of a criminal

complaint against Joseph Jordan ("JORDAN") for a violation of 18

U.S.C. ~ 922(g)(1)        Felon in Possession of a Firearm and

Arrunu nitio n.

      2.    The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.        This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.            Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and part only.

                   II. BACKGROUND OF DANIEL J. MCCORMICK

     3.     I am a Special Agent ("SA") with the United States

Drug Enforcement Administration ("DEA"), and have been employed

as such since January 2013.       Since my appointment as an SA, I

have received training in the investigation of federal drug

offenses.     From September 2012 through January 2013, I received

instruction at the DEA Academy in Quantico, Virginia, in the

investigation of violations of the Controlled Substances Act and

criminal conspiracies involving the smuggling and distribution

of narcotics and dangerous drugs.           I have investigated numerous



                                      ii
 Case 2:19-mj-03449-DUTY Document 1 Filed 08/20/19 Page 3 of 5 Page ID #:3



drug-related crimes, many of which involved the use of firearms.

I have been involved in numerous drug-related arrests that

resulted in the seizure of drugs and firearms.

                   III. SUN~SARY OF PROBABLE CAUSE

      4.   On August 20, 2019, while executing a search warrant

at JORDAN's residence, law enforcement found JORDAN, a convicted

felon, holding a loaded pistol.       The firearm and ammunition were

manufactured outside of the state of California.

                   IV. STATEMENT OF PROBABLE CAUSE

     5.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    Search Warrant for JORDAN'S Residence

     6.    On August 15, 2019, the Honorable John E. McDermott,

United States Magistrate Judge, authorized a warrant for the

search of JORDAN's residence in Studio City, California.           In Re

Search Warrant, 19-MJ-3350 (C.D. Cal.).

     B.    JORDAN Holding Loaded Pistol

     7.    On August 20, 2019, I went to JORDAN'S residence with

other DEA SAs to execute the search warrant described above.

     8.    Based on my conversations with other agents, I know

that shortly their after arrival, agents saw JORDAN looking out

of a black sliding-glass door while holding a pistol.          Agents

told JORDAN to put the gun down and he complied.

     9.    Agents recovered the pistol, a Ruger P95 semi-

automatic pistol bearing serial number 317-44396.         The pistol
 Case 2:19-mj-03449-DUTY Document 1 Filed 08/20/19 Page 4 of 5 Page ID #:4



was loaded with a 10 rounds of ammunition that appeared to be of

various manufacture.

     C.     Additional Contraband Located

     10.    During the search of JORDAN'S residence, agents found

approximately one-quarter of a pound of suspected

methamphetamine.

     11.    During the search of a detached building at the rear

of the property, agents found:

            a.    Tools and equipment that appeared to be used for

the manufacture of vape pen cartridges containing

methamphetamine.l

            b.    A Smith & Wesson Bodyguard 380 semi-automatic

pistol bearing serial number KDM6870.       The pistol was loaded

with 9 rounds of ammunition labeled with brand name

"Winchester."

            c.   A semi-automatic AR-15 style rifle with a New

Frontier Armory LW-15 lower receiver bearing serial number

NLV53119.     The rifle was loaded with 18 rounds of ammunition

labeled with brand name "Tn7olf."

            d.   A box containing 26 rounds of Winchester .380

ammunition.

     D.     JORDAN's Criminal History

     12.    I reviewed JORDAN'S criminal history records and

learned that he has previously been convicted of the following

felony crime punishable by a term of imprisonment exceeding one


     1 A vape pen cartridge is a liquid storage container used
with electronic smoking devices such as electronic cigarettes or
vaporizers, commonly referred to as "vape pens."
   Case 2:19-mj-03449-DUTY Document 1 Filed 08/20/19 Page 5 of 5 Page ID #:5



  year: On or about May 28, 1997, a violation of California Penal

  Code Section 12403.7(a)(1), Unlawful Possession and Use of Tear

  Gas, in the Superior Court for the State of California, County

  of Ventura, Case Number CR38599B.

       E.    Interstate Nexus

       13.   Based on Internet queries, I learned that Ruger is the

 shortened name for Sturm, Ruger & Co., Inc.          Ruger is based in

 Southport, Connecticut and has firearm production facilities in

 New Hampshire, North Carolina, and Arizona.

       14.   Because the Ruger handgun that JORDAN had at the time

 of the search warrant was found in California, I believe that

 the handgun has traveled in and affected interstate commerce.

       15.   A full interstate nexus report for the firearms and

 ammunition is pending.

                                V.   CONCLUSION

       16.   For the foregoing reasons, there is probable cause to

 believe that JORDAN has committed a violation of 18 U.S.C.

 ~ 922(g)(1): Felon in Possession of a Firearm and Ammunition.




                                            Daniel    McCormick,
                                            DEA Special Agent

 Subscribed to and swo           efore me
 this ~~' ~   day o   ~i         2019.
                      / ~-
~        Lam+ ~, -  ~     ~,~~t,
                               (/Ml%
 UN   ED STATES MA       RATE JUDGE
